DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd et al. (U.S. Patent No. 1,806,477).
As for Claim 1, Lloyd discloses a holder, comprising,
an arcuate member (1) having opposite arcuate member interior and exterior faces bounded by an upper edge, a lower edge, a first side edge, and a second side edge (see Annotated Figs.), said arcuate member interior face defining an arcuate member arc between said first and second side edges (see Annotated Figs.); and
a belt receiving element disposed on said interior surface of said arcuate member (see Annotated Figs.), said belt receiving element configured to provide a passage in which a belt resides to support said holder about a waist of a wearer (see Annotated Figs.).  

7 (original). The holder of claim 1, wherein said belt receiving element comprises a channel member having a pair of legs outwardly extending from said base and joined to said arcuate member interior surface to define a passage between open ends of said channel (see Annotated Figs.), said belt configured to pass through said passage of said channel member (see Annotated Figs.). 

    PNG
    media_image1.png
    820
    668
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. (U.S. Patent No. 1,806,477).
Lloyd discloses the arcuate member and first side margin arc having a radius (see Annotated Figs.), but does not explicitly recite the range of radius disclosed in claims 2 and 6.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the radius of the arcuate member and first side margin arc limitation disclosed by Applicant in claims 2 and 6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Refer to MPEP § 2144.05.
Allowable Subject Matter
Claims 8-16 and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M UPCHURCH/Examiner, Art Unit 3677